Exhibit 99.4 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated November 10, 2011 (including amendments thereto) with respect to the shares of Common Stock, par value $0.001 per share, of McCormick & Schmick’s Seafood Restaurants, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 10, 2011 /s/ Tilman J. Fertitta Tilman J. Fertitta LANDRY’S, INC. By: /s/ Tilman J. Fertitta Name: Tilman J. Fertitta Title: Chairman of the Board, President and Chief Executive Officer LANDRY’S MSA CO., INC. By: /s/ Tilman J. Fertitta Name: Tilman J. Fertitta Title: Chairman of the Boardand President
